Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 objected to because of the following informalities:  claim 8 appears to be a duplicate of claim 7.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,977,960.. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 1:  The ‘960 patent provides a teaching of a method for generating modular microskills training sessions (see col. 17:15-16) comprising:
assigning a unique information identifier to each of a plurality of unique information elements in a one-to-one correspondence (see col. 17:17-20);
selecting a plurality of microskills to be modeled for observation by a user (see col. 17:20-21);
assigning a unique microskill identifier of a plurality of microskill identifiers to each microskill in a one-to-one correspondence (see col. 17:22-25);
digitizing a plurality of video models, wherein each digitized video model (“video model") records a demonstration of at least one microskill (see col. 17:25-30)

assigning a first information identifier to the at least one video model (see col. 17:31-32);
receiving a request to select at least one video model to which both the first microskill identifier is assigned and the first information identifier is assigned (see col. 17:33-36); and
rendering to the user the at least one video model meeting the selection criteria of having been assigned the first microskill identifier and the first information identifier (see col. 17:39-42).

The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example, the ‘960 patent provides a limitation directed to “records a demonstration of at least one teaching microskill applied in a presentation of at least one information element to an audience”.   Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim XX is anticipated by claim YY of the patent, it is not patentably distinct from claim YY.  

Claim 2:  Claim 2 of the ‘960 patent provides a teaching of  wherein the rendering the first group of video models is performed by means of user interaction over an electronics communications network (see col. 17:42-45). 
Claim 3:  Claim 3 of the ‘960 patent provides a teaching of wherein the selecting a first group of video models is at least partially derived from an audience characteristic assigned to an intended audience associated with the user (see col. 17:45-49).
Claim 4:  Claim 4 of the ‘960 patent provides a teaching of wherein the audience characteristic is at least partially derived from an experience level parameter (see col. 17:50-51)
Claim 5:  Claim 5 of the ‘960 patent provides a teaching of wherein the audience characteristic is at least partially derived from a demographic parameter (see col. 17:52-55)
Claim 6:  Claim 6 of the ‘960 patent provides a teaching of  wherein the audience characteristic is at least partially derived from a psychographic parameter (see col. 17:55-58). 
Claim 7-8: Claim 7 of the ‘960 patent provides a teaching of  wherein no two video models of the first group of video models are assigned a same microskill identifier (see col. 17:59-61). 
Claim 9:  Claim 9 of the ‘960 patent provides a teaching of comprising selecting a linear microskills sequence of microskill identifiers and rendering the first group of video models in the linear microskills sequence in the presence of the user (see col. 17:64-18:2). 
Claim 10:  Claim 10 of the ‘960 patent provides a teaching of selecting a sequence of microskill identifiers and rendering the first group of video models in the order of the selected sequence of microskill identifiers (see col. 18:3-6). 
Claim 11:  Claim 11 of the ‘960 patent provides a teaching of 
assigning a unique information identifier to each of a plurality of information elements; assigning at least one information identifier to at least two video models of the plurality of video models; (see col. 18:7-10)
selecting a sequence of information identifiers (see col. 18:10); and
rendering the first group of video models in the order of the selected sequence of information identifiers (see col. 18:11-13). 

Claim 13:  Claim 13 of the ‘960 patent provides a teaching of associating a plurality of related network addresses with the first group of video models, wherein each related network address is selectively applied by the user to access additional information (see col. 18:18-21). 
Claim 14: LCiam 14 of the ‘960 patent provides a teaching of rendering at least one selectable representation of at least one related network address simultaneously with the rendering of the first group of video models (see col. 18:22-25).
Claim 15:  Claim 15 of the ‘960 patent provides a teaching of assigning an audience characteristic value to at least one video model and a selecting the first group of video models in a process of matching the audience characteristic value (see col. 18:26-30). 
Claim 16:  Claim 16 of the ‘960 patent provides a teaching of assigning a user characteristic value to at least one video model and selecting the first group of video models in a process of matching the practitioner characteristic value (see col. 18:30-34)
Claim 17:  Claim 17 of the ‘960 patent provides a teaching of comprising: selecting a microskill identifier; selecting a second group of video models that are each assigned the selected microskill identifier; and rendering the second group of video models for observation by the user (see col. 18:35-39). 
Claim 18:  Claim 18 of the ‘960 patent provides a teaching of wherein the each video model of the second group of video models is selected in view of an associated indication of an audience characteristic (see col. 18:40-42). 
Claim 19:  Claim 19 of the ‘960 patent provides a teaching of:

assigning at least one information identifier to at least two video models of the plurality of video models; selecting an information identifier; (see col. 18:45-48);
selecting a third group of video models that are each assigned the selected information identifier; and rendering the third group of video models for observation by the user (see col. 18:48-51). 

Claim 20:  claim 20 of the ‘960 patent provides a teaching of wherein each video model of the third group of video models is selected in view of an associated indication of an audience characteristic (see col. 18:51-53). 
Claim 21:  Claim 21 of the ‘960 patent provides a teaching of selecting a first group of information identifiers from a plurality of information identifiers; (see col. 18:55-57) 
selecting a second group of video models, wherein each microskills information identifier of the first group of microskill identifiers is assigned to at least one video model of the second group of video models, and each information identifier of the first group of information identifiers is assigned to at least one video model of the second group of video models (see col. 18:58-63); and 
rendering the second group of video models in a linear sequence in the presence of the user (see col. 18:63-66).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715